                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

UNITED STATES OF AMERICA                )
                                        )
      v.                                )      No. 1:16-cr-00010-JAW
                                        )
ANDY QUINN GOODALL                      )


                 ORDER ON MOTION FOR RESENTENCING

      The Court denies a defendant’s motion for resentencing, concluding that

United States v. Haymond, 139 S. Ct. 2369 (2019), does not affect the constitutionality

and effectiveness of the first sentence of 18 U.S.C. § 3583(k), which authorizes the

imposition of a lifetime of supervised release for persons convicted of sexual

exploitation of children and similar crimes.

I.    BACKGROUND

      On January 29, 2016, Andy Quinn Goodall waived indictment and pleaded

guilty to engaging in the sexual exploitation of children in violation of 18 U.S.C. §

2251(a). Waiver of Indictment (ECF No. 23); Information (ECF No. 24); Min. Entry

(ECF No. 30). On September 29, 2016, the Court sentenced Mr. Goodall to 250

months of incarceration, no fine, supervised release for life, and a $100.00 special

assessment. J. (ECF No. 44). Mr. Goodall appealed neither the conviction nor the

sentence.

      Citing Haymond, on October 16, 2019, Mr. Goodall filed a motion for

resentencing, challenging only the length of his supervised release.          Mot. for

Resentencing Under 18 U.S.C. § 3583(e), Because Prior Sentencing Under 18 U.S.C. §
3583(k) Is Now Unconstitutional, in Light of United States v. Haymond (2019) (ECF

No. 49). Mr. Goodall argues that the Haymond Court ruled unconstitutional the

provisions of 18 U.S.C. § 3583(k) which allow the sentencing court to impose a term

of supervised release for offenses involving a minor victim of at least five years and

up to life.   The Government responded on December 4, 2019, arguing that the

Haymond Court did not abrogate the five year to life supervised release provision of

§ 3583(k). Gov’t’s Resp. to Def.’s Mot. for Resentencing Under 18 U.S.C. § 3583(e)

(ECF No. 52). Mr. Goodall did not file a reply.

II.   DISCUSSION

      The first sentence of § 3583(k) provides in pertinent part, “[n]otwithstanding

subsection (b), the authorized term of supervised release for any offense under . . .

section . . . 2251 . . . is any term of years not less than 5, or life.” In Haymond, the

United States Supreme Court addressed the constitutionality of the last two

sentences of subsection (k), which read:

      If a defendant required to register under the Sex Offender Registration
      and Notification Act (SORNA) commits any criminal offense under
      chapter 109A, 110, or 117, or section 1201 or 1591, for which
      imprisonment for a term of longer than 1 year can be imposed, the court
      shall revoke the term of supervised release and require the defendant to
      serve a term of imprisonment under subsection (e)(3) without regard to
      the exception contained therein. Such term shall be not less than 5
      years.

18 U.S.C. § 3583(k). The Supreme Court concluded in a plurality opinion that these

last two sentences of § 3583(k) were unconstitutional because they “compelled a

federal judge to send a man to prison for a minimum of five years without empaneling

a jury of his peers or requiring the government to prove his guilty beyond a reasonable

                                           2
doubt.” Haymond, 129 S. Ct. at 2373. The Supreme Court did not address the other

provision of § 3583(k). Id. at 2382 n.7, 2384-85; United States v. Moss, No. 19-10443,

2019 WL 6699748, at *1, 2019 U.S. App. LEXIS 36306, at *2 (5th Cir. Dec. 6, 2019).

       There is no suggestion that the first sentence of § 3583(k), which provides the

statutory authority for the imposition of a lifetime of supervised release, suffers from

the same constitutional deficiencies that caused the Supreme Court to issue

Haymond. In Jividen v. Streeval, Civil No. 19-060-HRW, 2019 WL 3976509, at *4,

2019 U.S. Dist. LEXIS 142832, at *10-12 (E.D. Ky. Aug. 22, 2019) and Harmon v.

True, No. 19-cv-00461-SMY, 2019 WL 6615422, at *2, 2019 U.S. Dist. LEXIS 209914,

at *4-5 (S.D. Ill. Dec. 5, 2019), the only two district courts to address the same

argument Mr. Goodall is presenting here rejected it. “[T]he provisions declared

unconstitutional are not implicated in [Mr. Goodall’s] case, ‘as his claim involves the

first sentence of § 3583(k) addressing the initial imposition of a term of supervised

release.’” Harmon, 2019 U.S. Dist. LEXIS 209914, at *5 (quoting Jividen, 2019 U.S.

Dist. LEXIS 14832, at *11).

III.   CONCLUSION

       The Court DENIES Andy Quinn Goodall’s Motion for Resentencing (ECF No.

49).

       SO ORDERED.

                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

Dated this 30th day of December, 2019



                                           3
